— Determination of the respondent Correction Commissioner, dated March 21, 1990, which found petitioner guilty of certain charges and specifications, and terminated his employment, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly S. Cohen, J.], entered on or about October 4,1990), is dismissed, without costs.
Petitioner, a correction officer, was found guilty of certain charges and specifications arising out of an incident in Staten Island on May 24, 1988. While petitioner denied his guilt, claiming that he had been the victim of a mistaken identification, he admitted that he was present in the area in his automobile at the time of the occurrence. Further, the witness gave an accurate description of the petitioner to a police detective the same day, and unhesitatingly picked his photograph out of an array, which the Administrative Law Judge found to be composed of individuals with similar appearances.
Under these circumstances, the determination of guilt, and in particular the identity of petitioner as the perpetrator, was supported by substantial evidence. (Matter of Berenhaus v Ward, 70 NY2d 436.) In view of the nature of the charges, the penalty of dismissal was not inappropriate. (Matter of Pell v Board of Educ., 34 NY2d 222.)
We have considered petitioner’s other contention and find it *697to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.